UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1027 Name of Registrant: Vanguard World Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2009 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2009 Market Value Shares ($000) Common Stocks (97.4%) 1 Consumer Discretionary (8.6%) * Kohl's Corp. 1,640,791 87,191 Johnson Controls Inc. 2,184,700 59,096 Target Corp. 1,203,500 56,035 McDonald's Corp. 452,915 28,647 * Discovery Communications Inc. Class A 894,700 28,586 Yum! Brands Inc. 585,000 20,633 * O'Reilly Automotive Inc. 429,300 16,648 Lowe's Cos. Inc. 708,900 15,461 Walt Disney Co. 375,700 11,354 * Hyatt Hotels Corp. Class A 345,000 9,919 Carnival Corp. 301,100 9,644 Consumer Staples (6.3%) PepsiCo Inc. 1,493,600 92,932 Costco Wholesale Corp. 999,700 59,892 Colgate-Palmolive Co. 377,200 31,757 CVS Caremark Corp. 799,640 24,797 Wal-Mart Stores Inc. 348,200 18,994 *,^ Anheuser-Busch InBev NV ADR 322,100 16,198 ^ Mead Johnson Nutrition Co. Class A 154,900 6,795 Energy (8.5%) Schlumberger Ltd. 2,209,570 141,169 Occidental Petroleum Corp. 792,400 64,018 Suncor Energy Inc. 1,742,500 63,096 * Cameron International Corp. 804,740 30,419 Apache Corp. 153,550 14,630 EOG Resources Inc. 163,840 14,171 National Oilwell Varco Inc. 238,600 10,265 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 160 Financials (13.2%) Goldman Sachs Group Inc. 908,237 154,091 JPMorgan Chase & Co. 3,415,300 145,116 CME Group Inc. 211,755 69,504 Franklin Resources Inc. 624,600 67,476 Credit Suisse Group AG ADR 726,800 38,092 Principal Financial Group Inc. 1,084,500 27,535 Invesco Ltd. 1,234,500 27,468 Health Care (12.3%) Alcon Inc. 709,190 104,875 * Gilead Sciences Inc. 2,094,540 96,454 * Celgene Corp. 1,120,760 62,146 Teva Pharmaceutical Industries Ltd. ADR 1,124,760 59,376 Baxter International Inc. 868,500 47,377 * Thermo Fisher Scientific Inc. 851,575 40,220 * Medco Health Solutions Inc. 590,600 37,302 Allergan Inc. 325,235 18,906 * Vertex Pharmaceuticals Inc. 352,300 13,676 Covidien PLC 261,600 12,248 Industrials (11.2%) Danaher Corp. 1,208,515 85,708 Illinois Tool Works Inc. 1,604,800 78,058 United Parcel Service Inc. Class B 886,400 50,941 Cooper Industries PLC Class A 888,500 37,930 FedEx Corp. 313,100 26,441 * Vestas Wind Systems A/S ADR 1,129,500 26,351 Goodrich Corp. 442,100 26,234 WW Grainger Inc. 262,400 25,637 Rockwell Automation Inc. 546,300 23,759 Roper Industries Inc. 417,290 21,716 JB Hunt Transport Services Inc. 620,310 19,763 Ingersoll-Rand PLC 529,200 18,718 * Quanta Services Inc. 434,900 8,154 Information Technology (32.1%) * Apple Inc. 1,230,706 246,030 * Google Inc. Class A 414,250 241,508 Hewlett-Packard Co. 2,926,300 143,564 QUALCOMM Inc. 3,024,395 136,098 Microsoft Corp. 4,137,325 121,679 Intel Corp. 5,345,010 102,624 * EMC Corp. 4,235,900 71,290 * Cisco Systems Inc. 2,191,480 51,281 * Broadcom Corp. Class A 1,357,900 39,651 KLA-Tencor Corp. 862,100 26,932 Amphenol Corp. Class A 507,600 20,913 * McAfee Inc. 529,100 20,185 Visa Inc. Class A 235,300 19,059 * Cognizant Technology Solutions Corp. Class A 425,900 18,710 * Activision Blizzard Inc. 1,310,700 14,929 * Lam Research Corp. 196,500 6,679 * Yahoo! Inc. 328,200 4,913 Materials (5.2%) * Freeport-McMoRan Copper & Gold Inc. 731,675 60,583 Air Products & Chemicals Inc. 664,230 55,084 Praxair Inc. 482,640 39,591 ^ ArcelorMittal 857,500 33,674 Vale SA Class B ADR 681,300 19,533 Total Common Stocks (Cost $3,644,149) Coupon Temporary Cash Investments (3.2%) 1 Money Market Fund (2.7%) 3,4 Vanguard Market Liquidity Fund 0.199% 109,790,509 109,791 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.5%) 5,6 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 18,000 17,999 Total Temporary Cash Investments (Cost $127,780) Total Investments (100.6%) (Cost $3,771,929) Other Assets and Liabilities-Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $31,494,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.5% and 1.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $32,330,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $17,999,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At November 30, 2009, the cost of investment securities for tax purposes was $3,771,929,000. Net unrealized appreciation of investment securities for tax purposes was $254,150,000, consisting of unrealized gains of $371,948,000 on securities that had risen in value since their purchase and $117,798,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. U.S. Growth Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 125 34,212 1,603 S&P Mid-Cap 400 Index December 2009 63 21,546 73 E-mini S&P 500 Index December 2009 308 16,860 93 E-mini S&P Mid-Cap 400 Index December 2009 170 11,628 (63) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
